Citation Nr: 0102985	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of service-connected chronic otitis media, left 
ear, postoperative.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran served on active duty from May 1976 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that rating, the RO granted 
service connection for post operative otitis media, left ear, 
effective from May 1998.  At the same time, the RO assigned a 
non-compensable evaluation, effective from May 1998, a 10 
percent disability evaluation, from January 1999, and a non-
compensable evaluation from April 1999.  The veteran 
expressed his disagreement with this decision in July 1999, 
and after a statement of the case was issued, he perfected 
his appeal in this regard in September 1999.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2.  The veteran's chronic otitis media, left ear, 
postoperative, is shown to have been suppurative only between 
January 1999 and April 1999.  


CONCLUSION OF LAW

The criteria for an increased evaluation for chronic otitis 
media, left ear, postoperative, have not been met.  38 
U.S.C.A. § 1155, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-472, 114 Stat. 2096 (2000);  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.87a, Diagnostic Codes 6200, (as in effect prior 
to and since June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

Although the RO has not had an opportunity to consider this 
new law in the context of this claim, the record reflects 
that the requirements of this new law have been satisfied, 
and a decision may be entered without referring the case to 
the RO for its consideration of the implication of the new 
law.  In this regard, the Board observes the veteran has been 
informed of that evidence which would be necessary to 
substantiate his claim, and the record includes the report of 
examination conducted for VA purposes.  It also contains the 
veteran's relevant treatment records, and there have been no 
assertions by either the veteran or his representative that 
additional relevant records are available.  Under these 
circumstances, the Board concludes that VA has met its duty 
to assist in developing the facts pertinent to this claim 
pursuant to the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, and that no further 
development in this regard is required.

The veteran's service medical records show that in 1977 he 
underwent a mastoidectomy, left ear, for chronic otitis 
media.  In December 1978, he underwent a left tympanic 
membrane repair.  He was also found to have hearing loss.  

In 1996, the RO granted service connection for hearing loss 
and tinnitus.  In June 1999, the RO granted a separate 
evaluation for chronic otitis media, left ear, postoperative.  
As mentioned in the Introduction to this decision, the RO 
assigned a  non-compensable evaluation effective from May 27, 
1998, a 10 percent evaluation effective from January 6, 1999 
and as noncompensable evaluation, effective date from April 
26, 1999.  

The veteran asserts that a higher evaluation is warranted for 
the disability at issue because of the extent of treatment he 
has had for it. 

The veteran's disability is evaluated under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6200.  In this regard, 
however, the Board notes that effective June 10, 1999, 
certain regulatory changes were made to the criteria for 
evaluating audiological disabilities.  See 64 Fed. Reg. 
25202-25210 (1999) codified at 38 C.F.R. §§ 4.85-4.87 (1999).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 312-13 (1991).  However, in this 
case, the criteria for evaluating chronic suppurative otitis 
media remained essentially the same when the aforementioned 
changes were made, and therefore, this change in regulation 
did not have any impact on the evaluation of the veteran's 
disability.  Furthermore, the record shows that the RO 
considered both the old and new criteria in making its 
decision. 

As to the criteria set forth under Diagnostic Code 6200, 
prior to June 1999, it provided for a 10 percent rating 
during the continuance of the suppurative process of chronic 
suppurative otitis media.  Similarly, this Code currently 
provides for a 10 percent rating for this disability during 
suppuration, or with aural polyps.  The current 10 percent 
rating is the highest rating under this Code, which was the 
case prior to June 1999 as well. 

The medical evidence in this case includes a VA audio 
evaluation report, dated in October 1998, which shows that 
the veteran complained of tinnitus, and occasional dizziness.  
The veteran reported that he was being followed by a 
physician for his left ear pain on an ongoing basis.  VA 
outpatient treatment reports include a January 6, 1999 report 
which notes left ear pain, and complaints of some drainage 
and popping.  On examination, the left ear was swollen and 
painful to touch.  The report also notes Eustachian tube 
dysfunction and bilateral serous otitis media.  A report, 
dated April 12, 1999, shows that the veteran complained of a 
few days of left ear pain, and some altered sounds on the 
left.  He stated that he was on medication.  On examination, 
the left tympanic membrane was difficult to see due to 
swelling.  The assessment was left OE (otitis externa).  A VA 
outpatient treatment report, dated April 26, 1999, notes that 
the veteran complained of slight tenderness and no pain.  He 
stated that there had been no drainage in the past two weeks.  
On examination, the left ear was without redness or swelling, 
and that the left ear was visually comparable to the right 
ear.  It was noted that the veteran had been on antibiotics.  

The foregoing evidence clearly shows that the only time 
during which the veteran's left ear otitis media was 
productive of a suppurative process, was between January 6, 
1999 and April 26, 1999.  Aural polyps have not been shown.  
In view of this, the only time during which the veteran met 
the criteria for a compensable evaluation for the disability 
at issue was during that January to April 1999 time frame.  
Under these circumstances, a basis upon which to assign a 
disability evaluation in excess of that which has been 
assigned by the RO has not been presented, and the appeal 
must be denied.  

In reaching this decision, the Board has also considered 
whether an evaluation in excess of 10 percent may be 
warranted under any other potentially applicable diagnostic 
codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board notes that Diagnostic Code 6210 
provides for a 10 percent rating without regard to an active 
suppurative process.  That Code, however, is applicable to 
otitis externa, rather than otitis media for which service 
connection has been established.  The only other diagnostic 
codes which relate to the ears that provide for a rating in 
excess of 10 percent are Diagnostic Codes 6204, 6205, and 
6207.  These code sections, however, require the presence of 
dizziness (6204), Meniere's syndrome (6205) or loss of 
auricle (6207), none of which have been shown or alleged.  
Therefore, a higher evaluation under these diagnostic codes 
is not warranted.

Finally, under 38 C.F.R. § 3.321(b)(1), to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An increased rating for chronic otitis media, left ear, 
postoperative, is denied.  


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

